[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff has filed a verified petition claiming that the defendant is the father of her child Samuel McKenzie Murray, born February 8, 1994. After obtaining the results of blood grouping tests, the defendant admitted and stipulated that he is the father, and the court so finds.
The petition also requests that custody of the minor child be awarded to the plaintiff, an award that the defendant does not contest. Custody is awarded to the plaintiff. The matter of visitation was not presented to the court at this time.
After hearing the evidence presented by the parties concerning the issues of current child support, arrears, and costs and attorney fees, pursuant to Conn. Gen. Stat. § 46b-171, the court entered interim orders on October 12, 1994, that the defendant pay to the plaintiff the sum of $100 per week beginning with the week ending October 21, 1994, and pay a lump sum of $600 against the arrears of support that has accumulated between the child's birth and the date of the judgment.
The defendant was employed by his wife's parents before they learned of his involvement with the plaintiff. He earned a net weekly income of $450. The court finds that at this time the earning capacity of the defendant is $300 per week net, which is also the approximate amount he is receiving weekly from unemployment compensation. The plaintiff's earning capacity is compromised at present because of the young age of the child in her custody. She receives some income, however, from rental property CT Page 10766 in the net amount of $118 per week.
The court orders the defendant to pay to the plaintiff the sum of $75 per week which the court finds to be in accordance with the child support guidelines. This shall be due and paid beginning October 27, 1994 for the week ending October 27, 1994. The court finds an arrearage of thirty five weeks at $75 per week ($2625) and finds a reasonable attorney fee to be $2000.1 Costs claimed by the plaintiff are $188. The total of arrearage, fees, and costs is $4813 as of October 12, 1994. The court has previously ordered the defendant to pay a lump sum of $600 on this arrearage and the court now confirms that order. Further the court orders the defendant to pay $15 per week until the balance is paid in full.
Counsel for the plaintiff shall prepare a judgment file.
PATTY JENKINS PITTMAN, JUDGE